Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1-6 and 8- 20 have been examined in this application. This communication is the second non-final office action on the merits. Information Disclosure Statement (IDS) filed on June 21, 2022, July 1, 2022, August 12, 2022 and August 26, 2022 have been acknowledged. 
Reasons for Eligibility under 35 USC § 101
The reasons for withdrawal of the rejection of claims 1-6 and 8-20 under 35 U.S.C. 101 can be found below:
Based on current claim language and USPTO Guidance, as a whole, this is an
improvement in computing technology with utilizing
a barn hub communicatively coupled to the barn node, the barn hub configured to: identify a spatial relationship between the barn hub and the user device 
identify, based on the identified spatial relationship data and identified interaction data from the barn hub, one or more encounters between the user and one or more groups of animals Thus, the 35 U.S.C. § 101 rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8- 20 are under 35 U.S.C. 103 as being unpatentable over Vollmar et al., US Publication No. 20160147962 A2 [hereinafter Vollmar], in view of HarrisTyler, "Bringing blockchain to livestock production", April 2018 [hereinafter Tyler], and in further view of Han et al., US Patent No. 10058076 B2 [hereinafter Han].
Regarding Claim 1, 
Vollmar teaches
A system, comprising: a user device associated with a user, the user device configured to receive one or more chore completion inputs indicative of a completion of one or more chores of a list of chores (Vollmar Par. 22-23-“As shown in FIG. 1, the method for automatically recording agricultural treatments includes: monitoring a user device parameter of a user device for a trigger event S100; initiating sensor measurement recordation in response to occurrence of the trigger event S200; recording a set of sensor measurements over a treatment time period S300; identifying the past agricultural treatment based on the sensor measurements S400; and generating a record of the past agricultural treatment S500. The method functions to enable automated identification of prior agriculture treatments for farmers (e.g., automatically track treatments applied to the respective crops or field, with little or no farmer input), but can alternatively or additionally be used to automatically populate a crop plan (e.g., populate a schedule for the field with past treatments,... ; Par. 48) 
a barn node configured to identify an interaction between the barn node and the user device (Vollmar Par. 36-38-“The method can additionally include a monitoring module that functions to monitor for the occurrence of a trigger event. The trigger event can be: user device proximity to a predefined geofence (e.g., a geofence associated with the user account associated with the user device, alternatively any other geofence, example shown in FIG. 7), user device power provision (e.g., determination of power provision to the user device, such as by turning on the agricultural equipment to which the user device is connected), or be any other suitable event indicative of agricultural treatment of a field.”Par. 38-“In a first variation, the monitoring module can monitor the user device location by: receiving a rough user device location in a passive monitoring state, determining user device proximity to a predefined geofence (e.g., wherein the estimated user device and/or margin of error overlap or falls within a predetermined distance of the geofence), prompting the user device for a high-precision location (e.g., by remotely launching the native application on the user device, controlling the native application to switch to a high-precision operating mode, etc.),”; 
a barn hub communicatively coupled to the barn node, the barn hub configured to: identify a spatial relationship between the barn hub and the user device (Vollmar Par. 36; Par. 51-52-“The method can additionally include a monitoring module that functions to monitor for the occurrence of a trigger event. The trigger event can be: user device proximity to a predefined geofence (e.g., a geofence associated with the user account associated with the user device, alternatively any other geofence, example shown in FIG. 7), user device power provision (e.g., determination of power provision to the user device, such as by turning on the agricultural equipment to which the user device is connected), or be any other suitable event indicative of agricultural treatment of a field.”Par. 38-“In a first variation, the monitoring module can monitor the user device location by: receiving a rough user device location in a passive monitoring state, determining user device proximity to a predefined geofence (e.g., wherein the estimated user device and/or margin of error overlap or falls within a predetermined distance of the geofence), prompting the user device for a high-precision location (e.g., by remotely launching the native application on the user device, controlling the native application to switch to a high-precision operating mode, etc.),”; 
receive identified interaction data associated with the identified interaction from the barn node  (Vollmar Par. 37; Par. 39-40-“In a first embodiment, the monitoring module can determine whether the user was performing an agricultural activity based on the set of time-stamped user device locations. For example, the user can be deemed to be performing the agricultural activity when the user device locations indicate that the user device was travelling at a speed exceeding a threshold speed and/or accelerating along the geographic region at an acceleration exceeding a threshold acceleration. In a second embodiment, the monitoring module can determine that the user was performing an agricultural activity based on auxiliary user device information received with the location data.”; Par. 53”; 
and receive the one or more chore completion inputs; and a server communicatively coupled to the barn hub, the server including one or more processors configured to execute a set of program instructions stored in a memory, the set of program instructions configured to cause the one or more processors to: receive one or more signals from the barn hub, the one or more signals including the one or more chore completion inputs, the identified interaction data, and identified spatial relationship data associated with the identified spatial relationship (Vollmar Par.23-26-The method functions to enable automated identification of prior agriculture treatments for farmers (e.g., automatically track treatments applied to the respective crops or field, with little or no farmer input), but can alternatively or additionally be used to automatically populate a crop plan (e.g., populate a schedule for the field with past treatments, populate an empty timeslot in a schedule for the field with past treatments performed during the timeslot, etc.), verify performance of scheduled agricultural treatments for the field, enable automated service provision entry for agricultural service providers, or for any other suitable entity.”;Par. 37-40; Par.51- 53”); 
store a transaction log in the memory, the transaction log including the chore completion inputs, the identified interaction data, and the spatial relationship data (Vollmar Par. 42-“In a first variation, each server runs all modules, and manages the computation for one or more analysis zones, exclusive of other analysis zones (which are handled by other servers). The server can locally store or otherwise access only the data relevant to the analysis zone (e.g., crop stressor data, past yield data, etc.).; Par. 44-45); 
identify one or more incomplete chores of the list of chores based on at least one of the one or more chore completion inputs, the identified interaction data, and the identified spatial relationship data. (Vollmar Par. 23 – “verify performance of scheduled agricultural treatments for the field, enable automated service provision entry for agricultural service providers, or for any other suitable entity.”; Par. 25-26)
identify, based on the identified spatial relationship data and identified interaction data from the barn hub, one or more encounters between the user and one or more groups of animals (Vollmar Par. 25-26 –“ In a specific variation, the method functions to determine the type of treatment performed, the time of treatment performance, the location of treatment performance, and/or the entity for which the treatment was performed. The method can additionally function to determine treatment details, such as the brand of the treatment material, the amount of treatment material used, the cost of the treatment material, or any other suitable detail. The method and/or portions thereof can be performed automatically (e.g., in real time or near-real time), in response to receipt of a manual input, or at any other suitable time. In a specific example, the method can include: determining whether a user or agricultural equipment is in a user's field; in response to user or equipment location within the field, determining whether sensor measurements should be recorded; in response to determination that the sensor measurements should be recorded, recording sensor measurements (e.g., by the user device, agricultural equipment, or other data logger); in response to sensor measurement recordation, determining a set of treatment parameters characterizing the recorded treatment based on the sensor measurements; and creating and storing a record of the performed treatment, including the treatment parameters, in the system. The record can be used to populate a schedule of past treatments, update the parameters of a previously scheduled treatment in a crop plan, generate recommendations for future treatments, or be otherwise used. User or equipment location within the analysis field can be determined based on the user device's geographic location, equipment's geographic location, or otherwise determined. Sensor measurements should be recorded: when the high-precision user device or equipment geographic location falls within the field geofence, when an initial sample of the sensor measurements match a predetermined pattern (e.g., moving faster than a walking pace, etc.), when auxiliary data indicate a high probability of treatment performance (e.g., there was a treatment scheduled in the corresponding crop plan, neighboring fields are being treated or have been treated recently, etc.), or at any other suitable time.”; 
Vollmar teaches tracking of task in agriculture sector and the feature is expounded upon by Tyler:
upon identifying one or more encounters between the user and the one or more group of animals, identify ...for disease  (Tyler –“In addition to keeping track of chores, this gives farm managers a tool to keep and share records digitally. For example, the universal visitor's log lets the user keep track of where visitors come from and where they are going to track the spread of diseases like foot-and-mouth disease, and whether visitors were recently in contact with other animals in an area where an outbreak may have taken place. It also provides a way to keep track of any antibiotic treatments those animals received.”;
Vollmar and Tyler are directed to task tracking. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Vollmar and improve upon the task analysis, as taught by Tyler, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vollmar with the motivation of simplifying record keeping and provide more transparency. (TylerPg.1).
Vollmar  in view of Tyler teach disease tracking and the feature is expounded upon by Han:

...identify one or more potential vectors for disease... (Han Claim 1 –“ wherein the object detection classifier generates a database (DB) for the at least one animal object using at least one of a support vector machine (SVM), neural networks, and an AdaBoost algorithm”)
and upon identifying one or more encounters between the user and the one or more group of animals, identify one or more animals susceptible to a disease outbreak. (Han Claim 1–“An infectious disease monitoring system comprising: an imaging device capturing and transmitting image data on animals managed in a barn; a first server comprising an animal image detecting unit detecting at least one animal object from the image data, and determining whether an animal suspected of having an infectious disease is detected from the image data received from the imaging device, and, when the animal suspected of having the infectious disease is detected, transmitting a suspected symptom occurrence signal along with the image data of the subject suspected of having the infectious disease, wherein the animal image detecting unit compares an outline of objects in the image data with pre-stored data to detect the at least one animal object; wherein the first server comprises: a candidate object extracting unit tracking the at least one animal object, and extracting at least one candidate animal object having a predetermined behavior pattern of the infectious disease among the at least one animal object; an animal suspected of having the infectious disease extracting unit determining whether the image data of an outward appearance of the at least one candidate object is matched with an external lesion of the infectious disease and extracting the animal suspected of having the infectious disease from the at least one candidate animal object; and a suspected symptom occurrence signal generating unit generating the suspected symptom occurrence signal including the image data on the animal suspected of having the infectious disease when the animal suspected of having the infectious disease is extracted; a second server confirming an occurrence of the infectious disease by analyzing the image data of the animal suspected of having the infectious disease upon receipt of the suspected symptom occurrence signal from the first server, and transmitting a warning signal when confirmed the occurrence of the infectious disease; and a manager terminal requesting the image data of the animals from the first server upon receipt of the warning signal from the second server and displaying the image data of the animals, wherein the animal image detecting unit generates an edge image using contours of objects in the image data, generates a background edge image using a pre-stored background image of the barn, subtracts the background edge image from the edge image to make a difference image, identifies the at least one animal object by using a scale invariant feature transform (SIFT) or speeded up robust features (SURF) algorithm that extracts feature points from the image data, and detects the at least one animal object using an object detection classifier, wherein the object detection classifier generates a database (DB) for the at least one animal object using at least one of a support vector machine (SVM), neural networks, and an AdaBoost algorithm.”);

Vollmar and Tyler are directed to task analysis impacting livestock. Han improves upon the analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Vollmar in view of Tyler and improve upon the impact analysis, as taught by Han, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vollmar in view of Tyler with the motivation of using advanced strategies in livestock disease management, identify diseases early on, and respond quickly in such management. (Han Col 1Ln 40-46).

Regarding Claim 2, 
The system of Claim 1, wherein the one or more processors are further configured to: identify one or more complete chores of the list of chores based on at least one of the chore completion inputs, the identified interaction data, and the identified spatial relationship data (Vollmar Par. 23 – “verify performance of scheduled agricultural treatments for the field, enable automated service provision entry for agricultural service providers, or for any other suitable entity.”; Par. 25-26).
Regarding Claim 3,
The system of Claim 2, wherein identifying one or more complete chores of the list of chores comprises:  determining the one or more chore completion inputs were received by the user device during a time interval of the spatial relationship (Vollmar Par. 23-“The method functions to enable automated identification of prior agriculture treatments for farmers (e.g., automatically track treatments applied to the respective crops or field, with little or no farmer input), but can alternatively or additionally be used to automatically populate a crop plan (e.g., populate a schedule for the field with past treatments, populate an empty timeslot in a schedule for the field with past treatments performed during the timeslot, etc.), verify performance of scheduled agricultural treatments for the field, enable automated service provision entry for agricultural service providers, or for any other suitable entity.”).
Regarding Claim 4,
The system of Claim 1, wherein identifying one or more incomplete chores of the list of chores comprises: determining the one or more chore completion inputs were not received by the user device during a time interval of the spatial relationship. (Vollmar Par. 23-“The method functions to enable automated identification of prior agriculture treatments for farmers (e.g., automatically track treatments applied to the respective crops or field, with little or no farmer input), but can alternatively or additionally be used to automatically populate a crop plan (e.g., populate a schedule for the field with past treatments, populate an empty timeslot in a schedule for the field with past treatments performed during the timeslot, etc.), verify performance of scheduled agricultural treatments for the field, enable automated service provision entry for agricultural service providers, or for any other suitable entity.”; Par. 25-26).
Regarding Claim 5,
The system of Claim 2, wherein the one or more processors are further configured to: identify a positive transaction when each chore of the list of chores has been identified as complete; and identify a negative transaction when at least one chore of the list of chores has been identified as incomplete.    (Vollmar Par. 53-“ In a second variation, the trigger event is remotely monitored at a remote computing system. In response to trigger event occurrence, the remote computing system can automatically generate and present a notification to the user (e.g., “Are you in field 1?,” “Are you seeding field 1?”) based on the data used to detect the trigger event and/or other contextual data, such as the time of the year or a crop plan for the field. Sensor measurement recordation can be initiated in response to a positive user input (e.g., selection of a “yes” icon).”; Par. 73-“ The confirmation input can be a positive input (e.g., confirmation that the automatically determined treatment parameter values is correct) or negative input (e.g., an explicit or implicit indication that the determined treatment parameter values were wrong). However, the treatment record can be otherwise validated.”).
Regarding Claim 6,
The system of Claim 1, wherein the barn node comprises at least one of a QR code scanner, a capacitive touch sensor, a resistive touch sensor, a biometric sensor, or a mechanical device.     (Vollmar Par. 22-“ As shown in FIG. 1, the method for automatically recording agricultural treatments includes: monitoring a user device parameter of a user device for a trigger event S100; initiating sensor measurement recordation in response to occurrence of the trigger event S200; recording a set of sensor measurements over a treatment time period S300; identifying the past agricultural treatment based on the sensor measurements S400; and generating a record of the past agricultural treatment S500.”).
Regarding Claim 7 – Cancelled

Regarding Claim 8, 
The system of Claim 1, further comprising a user interface communicatively coupled to a controller, wherein the one or more processors are further configured to:  transmit one or more signals to the controller, wherein the one or more signals are configured to cause the controller to display one or more alerts indicative of the one or more identified incomplete chores.    (Vollmar Par. 76-“ Sending the query to the user device S710 functions to facilitate easy treatment recordation by the user. The query (e.g., notification) can be displayed, read, or otherwise presented to the user at the user device”; Par. 53; Par. 67).

Regarding Claim 9, Vollmar in view of Tyler in further view of Han teach The system of Claim 1, wherein the user device is further configured to:
Vollmar in view of Tyler disclose impact data and the feature is expounded by Han:
receive one or more mortality inputs from the user.    (Han Col 1 Ln35-40 However, as described above, when massive numbers of poultry and livestock are raised in barns, if an infectious disease occurs, animals raised in the barns are killed at the same time, which results in serious financial losses for livestock farms.”; Col 1 Ln50-62 The present invention provides an infectious disease monitoring system, including a first server configured to determine whether there is a subject suspected of having the infectious disease in animals in a barn from image data received from an imaging device and transmit a suspected symptom occurrence signal along with image data on the object; a second server configured to receive the suspected symptom occurrence signal from the first server, re-diagnose occurrence of the infectious disease based on the image data on the subject suspected of having the infectious disease, and transmit a warning signal; and a manager terminal configured to receive the warning signal, request image data on the animal, and display the image data on the animal.).
Vollmar and Tyler are directed to task analysis impacting livestock. Han improves upon the analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Vollmar in view of Tyler and improve upon the impact analysis, as taught by Han, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vollmar in view of Tyler with the motivation of using advanced strategies in livestock disease management, identify diseases early on, and respond quickly in such management. (Han Col 1Ln 40-46).
Regarding Claim 10, Vollmar in view of Tyler in further view of Han teach The system of Claim 9, wherein the one or more processors are further configured to: 
Vollmar in view of Tyler disclose impact data and the feature is expounded by Han:
identify one or more disease outbreaks based on the one or more mortality inputs    (Han Col 1 Ln35-40 However, as described above, when massive numbers of poultry and livestock are raised in barns, if an infectious disease occurs, animals raised in the barns are killed at the same time, which results in serious financial losses for livestock farms.”; Col 1 Ln50-62 The present invention provides an infectious disease monitoring system, including a first server configured to determine whether there is a subject suspected of having the infectious disease in animals in a barn from image data received from an imaging device and transmit a suspected symptom occurrence signal along with image data on the object; a second server configured to receive the suspected symptom occurrence signal from the first server, re-diagnose occurrence of the infectious disease based on the image data on the subject suspected of having the infectious disease, and transmit a warning signal; and a manager terminal configured to receive the warning signal, request image data on the animal, and display the image data on the animal.).
Vollmar and Tyler are directed to task analysis impacting livestock. Han improves upon the analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Vollmar in view of Tyler and improve upon the impact analysis, as taught by Han, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vollmar in view of Tyler with the motivation of using advanced strategies in livestock disease management, identify diseases early on, and respond quickly in such management. (Han Col 1Ln 40-46).
Regarding Claim 11, Vollmar in view of Tyler in further view of Han teach The system of Claim 9, wherein the one or more processors are further configured to: ...
Vollmar in view of Tyler disclose impact data and the feature is expounded by Han:
identify one or more individuals as potential vectors for spread of disease based on the one more mortality inputs.     (Han Col 1 Ln50-62 The present invention provides an infectious disease monitoring system, including a first server configured to determine whether there is a subject suspected of having the infectious disease in animals in a barn from image data received from an imaging device and transmit a suspected symptom occurrence signal along with image data on the object; a second server configured to receive the suspected symptom occurrence signal from the first server, re-diagnose occurrence of the infectious disease based on the image data on the subject suspected of having the infectious disease, and transmit a warning signal; and a manager terminal configured to receive the warning signal, request image data on the animal, and display the image data on the animal.; Col 8Ln16-25-In addition, the object detecting unit 122 may detect an animal subject in the image data using an object detection classifier. In this case, the object detection classifier is obtained by learning and building a training DB from animal subject images that are previously imaged while postures or external environments of the animal subject are changed. Such an object detection classifier generates a DB of the animal subject using various learning algorithms such as a support vector machine (SVM), neural networks, and an AdaBoost algorithm.).
Vollmar and Tyler are directed to task analysis impacting livestock. Han improves upon the analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Vollmar in view of Tyler and improve upon the impact analysis, as taught by Han, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vollmar in view of Tyler with the motivation of using advanced strategies in livestock disease management, identify diseases early on, and respond quickly in such management. (Han Col 1Ln 40-46).
Regarding Claim 12, Vollmar in view of Tyler in further view of Han teach The system of Claim 9, wherein the one or more processors are further configured to:
Vollmar in view of Tyler disclose impact data and the feature is expounded by Han:
identify one or more groups of animals as being at risk for a disease outbreak based on the one or more mortality inputs.     (Han Col 7 Ln27-41 More specifically, the object detecting unit 122 detects an outline of the object in the image data, compares the detected outline with an appearance of the animal subject that is previously stored in the memory unit 130, and detects an object having an outline matching the appearance of the pre-stored animal subject as the animal subject. In this case, the appearance of the animal subject stored in the memory unit 130 may be at least one appearance of the animal subject. As described above, the object detecting unit 122 may detect an object having the matching outline as the animal subject, and at the same time, determine a type of the animal subject.).
Vollmar and Tyler are directed to task analysis impacting livestock. Han improves upon the analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Vollmar in view of Tyler and improve upon the impact analysis, as taught by Han, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vollmar in view of Tyler with the motivation of using advanced strategies in livestock disease management, identify diseases early on, and respond quickly in such management. (Han Col 1Ln 40-46).
Regarding Claim 13,
The system of Claim 1, wherein the barn hub is configured to identify the spatial relationship between the barn hub and the user device when the user device comes within a selected distance of the barn hub or enters a selected geo-fenced area.   (Vollmar Par. 26-“ Fig.1; Sensor measurements should be recorded: when the high-precision user device or equipment geographic location falls within the field geofence, when an initial sample of the sensor measurements match a predetermined pattern (e.g., moving faster than a walking pace, etc.), when auxiliary data indicate a high probability of treatment performance (e.g., there was a treatment scheduled in the corresponding crop plan, neighboring fields are being treated or have been treated recently, etc.), or at any other suitable time.; Par. 30”).


Regarding Claim 14,
The system of Claim 1, wherein the barn node includes one or more sensors configured to acquire sensor readings, the one or more sensors including at least one of a temperature sensor, a pressure sensor, a humidity sensor, a composition sensor, or a light detection and ranging (LIDAR) sensor..   (Vollmar Par. 28-“ Examples of sensor measurements include: user device orientation sensor measurements (e.g., accelerometer data, gyroscope data, etc.), user device location measurements, agricultural equipment sensor measurements (e.g., auger encoder measurements, motor encoder measurements, current or voltage sensor measurements, temperature sensor measurements, control instructions, etc.), or include any other set of suitable sensor measurements.”).
Regarding Claim 15,
The system of Claim 14, wherein the barn hub is configured to receive the sensor readings from the barn node and transmit the sensor readings to the server, wherein the server is configured to store the sensor readings in memory.    (Vollmar Par. 28-“ Examples of sensor measurements include: user device orientation sensor measurements (e.g., accelerometer data, gyroscope data, etc.), user device location measurements, agricultural equipment sensor measurements (e.g., auger encoder measurements, motor encoder measurements, current or voltage sensor measurements, temperature sensor measurements, control instructions, etc.), or include any other set of suitable sensor measurements.”; Fig. 3; Par. 27; Par. 41-44).
Regarding Claim 16,
The system of Claim 1, wherein the one or more processors are further configured to: receive, from the barn hub, one or more images acquired by one or more imaging devices of the barn node; (Vollmar Par. 54-“ Examples of the sensor measurement can include acceleration, velocity, other orientation sensor measurements, light, sound, images, a location identifier (e.g., measured by the location module, communicated by a beacon or other transmitter arranged within the crop field, etc.).
Vollmar in view of Tyler disclose task analysis and the feature is expounded upon by Han:
and identify one or more characteristics of a group of animals based on the one or more images (Han  (Han Col 7 Ln27-41 More specifically, the object detecting unit 122 detects an outline of the object in the image data, compares the detected outline with an appearance of the animal subject that is previously stored in the memory unit 130, and detects an object having an outline matching the appearance of the pre-stored animal subject as the animal subject. In this case, the appearance of the animal subject stored in the memory unit 130 may be at least one appearance of the animal subject. As described above, the object detecting unit 122 may detect an object having the matching outline as the animal subject, and at the same time, determine a type of the animal subject.).
Vollmar and Tyler are directed to task analysis impacting livestock. Han improves upon the analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Vollmar in view of Tyler and improve upon the impact analysis, as taught by Han, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vollmar in view of Tyler with the motivation of using advanced strategies in livestock disease management, identify diseases early on, and respond quickly in such management. (Han Col 1Ln 40-46).
Regarding Claim 17, Vollmar in view of Tyler in further view of Han teach The system of Claim 16, wherein identifying one or more characteristics of a group of animals comprises: 
Vollmar in view of Tyler disclose impact data and the feature is expounded by Han:
generating a machine learning classifier; and identifying the one or more characteristics of the group of animals with the machine learning classifier.     (Han Col 8 Ln16-32 In addition, the object detecting unit 122 may detect an animal subject in the image data using an object detection classifier. In this case, the object detection classifier is obtained by learning and building a training DB from animal subject images that are previously imaged while postures or external environments of the animal subject are changed. Such an object detection classifier generates a DB of the animal subject using various learning algorithms such as a support vector machine (SVM), neural networks, and an AdaBoost algorithm.).
Vollmar and Tyler are directed to task analysis impacting livestock. Han improves upon the analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Vollmar in view of Tyler and improve upon the impact analysis, as taught by Han, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vollmar in view of Tyler with the motivation of using advanced strategies in livestock disease management, identify diseases early on, and respond quickly in such management. (Han Col 1Ln 40-46).
Regarding Claim 18, Vollmar in view of Tyler in further view of Han teach The system of Claim 1, wherein the one or more processors are further configured to:
Vollmar discloses computation modules distributed across all servers and the feature is expounded by Tyler:
store the transaction log to the blockchain. (Tyler Pg. 4 “But what exactly is blockchain? Blockchain is named for a chain of blocks. New transactions in the blockchain, or new blocks, are created using information from previous blocks. Once added to the blockchain, data can't be changed or deleted without other users knowing."There are major transactions that occur in the system, specifically when pigs move up the scale from nursery to wean-to-finish barn to the processor," Johnson says. "Each of those transactions are recorded, and those time and date stamps are recorded and put on the blockchain.".
Vollmar and Tyler are directed to task tracking. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Vollmar and improve upon the task analysis, as taught by Tyler, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vollmar with the motivation of simplifying record keeping and provide more transparency. (Tyler Pg.1).

Regarding Claim 19, 
Vollmar teaches
A system, comprising: a user device associated with a user, the user device configured to receive one or more chore completion inputs indicative of a completion of one or more chores of a list of chores (Vollmar Par. 22-23-“As shown in FIG. 1, the method for automatically recording agricultural treatments includes: monitoring a user device parameter of a user device for a trigger event S100; initiating sensor measurement recordation in response to occurrence of the trigger event S200; recording a set of sensor measurements over a treatment time period S300; identifying the past agricultural treatment based on the sensor measurements S400; and generating a record of the past agricultural treatment S500. The method functions to enable automated identification of prior agriculture treatments for farmers (e.g., automatically track treatments applied to the respective crops or field, with little or no farmer input), but can alternatively or additionally be used to automatically populate a crop plan (e.g., populate a schedule for the field with past treatments,... ; Par. 48) 
a barn node configured to identify an interaction between the barn node and the user device (Vollmar Par. 36-38-“The method can additionally include a monitoring module that functions to monitor for the occurrence of a trigger event. The trigger event can be: user device proximity to a predefined geofence (e.g., a geofence associated with the user account associated with the user device, alternatively any other geofence, example shown in FIG. 7), user device power provision (e.g., determination of power provision to the user device, such as by turning on the agricultural equipment to which the user device is connected), or be any other suitable event indicative of agricultural treatment of a field.”Par. 38-“In a first variation, the monitoring module can monitor the user device location by: receiving a rough user device location in a passive monitoring state, determining user device proximity to a predefined geofence (e.g., wherein the estimated user device and/or margin of error overlap or falls within a predetermined distance of the geofence), prompting the user device for a high-precision location (e.g., by remotely launching the native application on the user device, controlling the native application to switch to a high-precision operating mode, etc.),”; 
a barn hub communicatively coupled to the barn node, the barn hub configured to: identify a spatial relationship between the barn hub and the user device (Vollmar Par. 36; Par. 51-52-“The method can additionally include a monitoring module that functions to monitor for the occurrence of a trigger event. The trigger event can be: user device proximity to a predefined geofence (e.g., a geofence associated with the user account associated with the user device, alternatively any other geofence, example shown in FIG. 7), user device power provision (e.g., determination of power provision to the user device, such as by turning on the agricultural equipment to which the user device is connected), or be any other suitable event indicative of agricultural treatment of a field.”Par. 38-“In a first variation, the monitoring module can monitor the user device location by: receiving a rough user device location in a passive monitoring state, determining user device proximity to a predefined geofence (e.g., wherein the estimated user device and/or margin of error overlap or falls within a predetermined distance of the geofence), prompting the user device for a high-precision location (e.g., by remotely launching the native application on the user device, controlling the native application to switch to a high-precision operating mode, etc.),; Fig. 3; Par. 41-44; Par. 27”; 
receive identified interaction data associated with the identified interaction between a barn node and the user device (Vollmar Par. 37; Par. 39-40-“In a first embodiment, the monitoring module can determine whether the user was performing an agricultural activity based on the set of time-stamped user device locations. For example, the user can be deemed to be performing the agricultural activity when the user device locations indicate that the user device was travelling at a speed exceeding a threshold speed and/or accelerating along the geographic region at an acceleration exceeding a threshold acceleration. In a second embodiment, the monitoring module can determine that the user was performing an agricultural activity based on auxiliary user device information received with the location data.”; Par. 53”; 
and receive the one or more chore completion inputs; and a server communicatively coupled to the barn hub, the server including one or more processors configured to execute a set of program instructions stored in a memory, the set of program instructions configured to cause the one or more processors to: receive one or more signals from the barn hub, the one or more signals including the one or more chore completion inputs, the identified interaction data, and identified spatial relationship data associated with the identified spatial relationship (Vollmar Par.23-26-The method functions to enable automated identification of prior agriculture treatments for farmers (e.g., automatically track treatments applied to the respective crops or field, with little or no farmer input), but can alternatively or additionally be used to automatically populate a crop plan (e.g., populate a schedule for the field with past treatments, populate an empty timeslot in a schedule for the field with past treatments performed during the timeslot, etc.), verify performance of scheduled agricultural treatments for the field, enable automated service provision entry for agricultural service providers, or for any other suitable entity.”;Par. 37-40; Par.51- 53”); 
identify one or more incomplete chores of the list of chores based on at least one of the one or more chore completion inputs, the identified interaction data, and the identified spatial relationship data. (Vollmar Par. 23 – “verify performance of scheduled agricultural treatments for the field, enable automated service provision entry for agricultural service providers, or for any other suitable entity.”; Par. 25-26)
identify one or more complete chores of the list of chores based on at least one of the one or more chore completion inputs, the identified interaction data, and the identified spatial relationship data. (Vollmar Par. 23 – “verify performance of scheduled agricultural treatments for the field, enable automated service provision entry for agricultural service providers, or for any other suitable entity.”; Par. 25-26)
identify, based on the identified spatial relationship data and identified interaction data from the barn hub, one or more encounters between the user and one or more groups of animals (Vollmar Par. 25-26 –“ In a specific variation, the method functions to determine the type of treatment performed, the time of treatment performance, the location of treatment performance, and/or the entity for which the treatment was performed. The method can additionally function to determine treatment details, such as the brand of the treatment material, the amount of treatment material used, the cost of the treatment material, or any other suitable detail. The method and/or portions thereof can be performed automatically (e.g., in real time or near-real time), in response to receipt of a manual input, or at any other suitable time. In a specific example, the method can include: determining whether a user or agricultural equipment is in a user's field; in response to user or equipment location within the field, determining whether sensor measurements should be recorded; in response to determination that the sensor measurements should be recorded, recording sensor measurements (e.g., by the user device, agricultural equipment, or other data logger); in response to sensor measurement recordation, determining a set of treatment parameters characterizing the recorded treatment based on the sensor measurements; and creating and storing a record of the performed treatment, including the treatment parameters, in the system. The record can be used to populate a schedule of past treatments, update the parameters of a previously scheduled treatment in a crop plan, generate recommendations for future treatments, or be otherwise used. User or equipment location within the analysis field can be determined based on the user device's geographic location, equipment's geographic location, or otherwise determined. Sensor measurements should be recorded: when the high-precision user device or equipment geographic location falls within the field geofence, when an initial sample of the sensor measurements match a predetermined pattern (e.g., moving faster than a walking pace, etc.), when auxiliary data indicate a high probability of treatment performance (e.g., there was a treatment scheduled in the corresponding crop plan, neighboring fields are being treated or have been treated recently, etc.), or at any other suitable time.”; 
Vollmar teaches tracking of task in agriculture sector and the feature is expounded upon by Tyler:
upon identifying one or more encounters between the user and the one or more group of animals, identify ...for disease  (Tyler –“In addition to keeping track of chores, this gives farm managers a tool to keep and share records digitally. For example, the universal visitor's log lets the user keep track of where visitors come from and where they are going to track the spread of diseases like foot-and-mouth disease, and whether visitors were recently in contact with other animals in an area where an outbreak may have taken place. It also provides a way to keep track of any antibiotic treatments those animals received.”;
Vollmar and Tyler are directed to task tracking. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Vollmar and improve upon the task analysis, as taught by Tyler, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vollmar with the motivation of simplifying record keeping and provide more transparency. (Tyler Pg. 1).
Vollmar  in view of Tyler teach disease tracking and the feature is expounded upon by Han:

...identify one or more potential vectors for disease... (Han Claim 1 –“ wherein the object detection classifier generates a database (DB) for the at least one animal object using at least one of a support vector machine (SVM), neural networks, and an AdaBoost algorithm”)
and upon identifying one or more encounters between the user and the one or more group of animals, identify one or more animals susceptible to a disease outbreak. (Han Claim 1–“An infectious disease monitoring system comprising: an imaging device capturing and transmitting image data on animals managed in a barn; a first server comprising an animal image detecting unit detecting at least one animal object from the image data, and determining whether an animal suspected of having an infectious disease is detected from the image data received from the imaging device, and, when the animal suspected of having the infectious disease is detected, transmitting a suspected symptom occurrence signal along with the image data of the subject suspected of having the infectious disease, wherein the animal image detecting unit compares an outline of objects in the image data with pre-stored data to detect the at least one animal object; wherein the first server comprises: a candidate object extracting unit tracking the at least one animal object, and extracting at least one candidate animal object having a predetermined behavior pattern of the infectious disease among the at least one animal object; an animal suspected of having the infectious disease extracting unit determining whether the image data of an outward appearance of the at least one candidate object is matched with an external lesion of the infectious disease and extracting the animal suspected of having the infectious disease from the at least one candidate animal object; and a suspected symptom occurrence signal generating unit generating the suspected symptom occurrence signal including the image data on the animal suspected of having the infectious disease when the animal suspected of having the infectious disease is extracted; a second server confirming an occurrence of the infectious disease by analyzing the image data of the animal suspected of having the infectious disease upon receipt of the suspected symptom occurrence signal from the first server, and transmitting a warning signal when confirmed the occurrence of the infectious disease; and a manager terminal requesting the image data of the animals from the first server upon receipt of the warning signal from the second server and displaying the image data of the animals, wherein the animal image detecting unit generates an edge image using contours of objects in the image data, generates a background edge image using a pre-stored background image of the barn, subtracts the background edge image from the edge image to make a difference image, identifies the at least one animal object by using a scale invariant feature transform (SIFT) or speeded up robust features (SURF) algorithm that extracts feature points from the image data, and detects the at least one animal object using an object detection classifier, wherein the object detection classifier generates a database (DB) for the at least one animal object using at least one of a support vector machine (SVM), neural networks, and an AdaBoost algorithm.”);

Vollmar and Tyler are directed to task analysis impacting livestock. Han improves upon the analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Vollmar in view of Tyler and improve upon the impact analysis, as taught by Han, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vollmar in view of Tyler with the motivation of using advanced strategies in livestock disease management, identify diseases early on, and respond quickly in such management. (Han Col 1Ln 40-46).

Regarding Claim 20, 
Vollmar teaches
A method for verifying animal population activities, comprising: a barn hub communicatively coupled to the barn node, the barn hub configured to: identifying a spatial relationship between a barn hub and a user device (Vollmar Par. 36; Par. 51-52-“The method can additionally include a monitoring module that functions to monitor for the occurrence of a trigger event. The trigger event can be: user device proximity to a predefined geofence (e.g., a geofence associated with the user account associated with the user device, alternatively any other geofence, example shown in FIG. 7), user device power provision (e.g., determination of power provision to the user device, such as by turning on the agricultural equipment to which the user device is connected), or be any other suitable event indicative of agricultural treatment of a field.”Par. 38-“In a first variation, the monitoring module can monitor the user device location by: receiving a rough user device location in a passive monitoring state, determining user device proximity to a predefined geofence (e.g., wherein the estimated user device and/or margin of error overlap or falls within a predetermined distance of the geofence), prompting the user device for a high-precision location (e.g., by remotely launching the native application on the user device, controlling the native application to switch to a high-precision operating mode, etc.),”; 
identifying an interaction between a barn node and the user device (Vollmar Par. 36-38-“The method can additionally include a monitoring module that functions to monitor for the occurrence of a trigger event. The trigger event can be: user device proximity to a predefined geofence (e.g., a geofence associated with the user account associated with the user device, alternatively any other geofence, example shown in FIG. 7), user device power provision (e.g., determination of power provision to the user device, such as by turning on the agricultural equipment to which the user device is connected), or be any other suitable event indicative of agricultural treatment of a field.”Par. 38-“In a first variation, the monitoring module can monitor the user device location by: receiving a rough user device location in a passive monitoring state, determining user device proximity to a predefined geofence (e.g., wherein the estimated user device and/or margin of error overlap or falls within a predetermined distance of the geofence), prompting the user device for a high-precision location (e.g., by remotely launching the native application on the user device, controlling the native application to switch to a high-precision operating mode, etc.),”;
 receiving one or more chore completion inputs from a user, the one or more chore completion inputs indicative of a completion of one or more chores of a list of chores associated with the identified spatial relationship; (Vollmar Par. 22-23-“As shown in FIG. 1, the method for automatically recording agricultural treatments includes: monitoring a user device parameter of a user device for a trigger event S100; initiating sensor measurement recordation in response to occurrence of the trigger event S200; recording a set of sensor measurements over a treatment time period S300; identifying the past agricultural treatment based on the sensor measurements S400; and generating a record of the past agricultural treatment S500. The method functions to enable automated identification of prior agriculture treatments for farmers (e.g., automatically track treatments applied to the respective crops or field, with little or no farmer input), but can alternatively or additionally be used to automatically populate a crop plan (e.g., populate a schedule for the field with past treatments,... ; Par. 48); 
identifying one or more incomplete chores of the list of chores based on at least one of the one or more chore completion inputs, the identified interaction data, and the identified spatial relationship data. (Vollmar Par. 23 – “verify performance of scheduled agricultural treatments for the field, enable automated service provision entry for agricultural service providers, or for any other suitable entity.”; Par. 25-26)
identify, based on the identified spatial relationship data and identified interaction data from the barn hub, one or more encounters between the user and one or more groups of animals (Vollmar Par. 25-26 –“ In a specific variation, the method functions to determine the type of treatment performed, the time of treatment performance, the location of treatment performance, and/or the entity for which the treatment was performed. The method can additionally function to determine treatment details, such as the brand of the treatment material, the amount of treatment material used, the cost of the treatment material, or any other suitable detail. The method and/or portions thereof can be performed automatically (e.g., in real time or near-real time), in response to receipt of a manual input, or at any other suitable time. In a specific example, the method can include: determining whether a user or agricultural equipment is in a user's field; in response to user or equipment location within the field, determining whether sensor measurements should be recorded; in response to determination that the sensor measurements should be recorded, recording sensor measurements (e.g., by the user device, agricultural equipment, or other data logger); in response to sensor measurement recordation, determining a set of treatment parameters characterizing the recorded treatment based on the sensor measurements; and creating and storing a record of the performed treatment, including the treatment parameters, in the system. The record can be used to populate a schedule of past treatments, update the parameters of a previously scheduled treatment in a crop plan, generate recommendations for future treatments, or be otherwise used. User or equipment location within the analysis field can be determined based on the user device's geographic location, equipment's geographic location, or otherwise determined. Sensor measurements should be recorded: when the high-precision user device or equipment geographic location falls within the field geofence, when an initial sample of the sensor measurements match a predetermined pattern (e.g., moving faster than a walking pace, etc.), when auxiliary data indicate a high probability of treatment performance (e.g., there was a treatment scheduled in the corresponding crop plan, neighboring fields are being treated or have been treated recently, etc.), or at any other suitable time.”; 
Vollmar teaches tracking of task in agriculture sector and the feature is expounded upon by Tyler:
upon identifying one or more encounters between the user and the one or more group of animals, identify ... for disease  (Tyler –“In addition to keeping track of chores, this gives farm managers a tool to keep and share records digitally. For example, the universal visitor's log lets the user keep track of where visitors come from and where they are going to track the spread of diseases like foot-and-mouth disease, and whether visitors were recently in contact with other animals in an area where an outbreak may have taken place. It also provides a way to keep track of any antibiotic treatments those animals received.”;
Vollmar and Tyler are directed to task tracking. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Vollmar and improve upon the task analysis, as taught by Tyler, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vollmar with the motivation of simplifying record keeping and provide more transparency. (Tyler Pg. 1).
Vollmar  in view of Tyler teach disease tracking and the feature is expounded upon by Han:

...identify one or more potential vectors for disease... (Han Claim 1 –“ wherein the object detection classifier generates a database (DB) for the at least one animal object using at least one of a support vector machine (SVM), neural networks, and an AdaBoost algorithm”)
 and upon identifying one or more encounters between the user and the one or more group of animals, identify one or more animals susceptible to a disease outbreak. (Han Claim 1–“An infectious disease monitoring system comprising: an imaging device capturing and transmitting image data on animals managed in a barn; a first server comprising an animal image detecting unit detecting at least one animal object from the image data, and determining whether an animal suspected of having an infectious disease is detected from the image data received from the imaging device, and, when the animal suspected of having the infectious disease is detected, transmitting a suspected symptom occurrence signal along with the image data of the subject suspected of having the infectious disease, wherein the animal image detecting unit compares an outline of objects in the image data with pre-stored data to detect the at least one animal object; wherein the first server comprises: a candidate object extracting unit tracking the at least one animal object, and extracting at least one candidate animal object having a predetermined behavior pattern of the infectious disease among the at least one animal object; an animal suspected of having the infectious disease extracting unit determining whether the image data of an outward appearance of the at least one candidate object is matched with an external lesion of the infectious disease and extracting the animal suspected of having the infectious disease from the at least one candidate animal object; and a suspected symptom occurrence signal generating unit generating the suspected symptom occurrence signal including the image data on the animal suspected of having the infectious disease when the animal suspected of having the infectious disease is extracted; a second server confirming an occurrence of the infectious disease by analyzing the image data of the animal suspected of having the infectious disease upon receipt of the suspected symptom occurrence signal from the first server, and transmitting a warning signal when confirmed the occurrence of the infectious disease; and a manager terminal requesting the image data of the animals from the first server upon receipt of the warning signal from the second server and displaying the image data of the animals, wherein the animal image detecting unit generates an edge image using contours of objects in the image data, generates a background edge image using a pre-stored background image of the barn, subtracts the background edge image from the edge image to make a difference image, identifies the at least one animal object by using a scale invariant feature transform (SIFT) or speeded up robust features (SURF) algorithm that extracts feature points from the image data, and detects the at least one animal object using an object detection classifier, wherein the object detection classifier generates a database (DB) for the at least one animal object using at least one of a support vector machine (SVM), neural networks, and an AdaBoost algorithm.”);

Vollmar and Tyler are directed to task analysis impacting livestock. Han improves upon the analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Vollmar in view of Tyler and improve upon the impact analysis, as taught by Han, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vollmar in view of Tyler with the motivation of using advanced strategies in livestock disease management, identify diseases early on, and respond quickly in such management. (Han Col 1Ln 40-46).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. US 20090313215 A1 to Maizel et al..- Abstract-“ Computer configurations, search processors (2), software, and methods of viewing and analyzing information regarding agriculture or land use automatically located relationally-linked agronomic entities with both real (18) and virtual (8) displays. Relational linking exist through broad assessment of commonality information with fuzzy logic heuristics. Dynamic link presentation (6) can exist with congregated and hierarchical information displays (29) such as at the farm level, at a location level, at a physically aggregated parcel level with hierarchical display of farms or agronomic entity ownership, management, organization, and crop usages that afford users an unprecedented series of views into the businesses of land use, food production, and resource conservation. A meta-syntactic agronomic information generator (31) can facilitate imputed information through the integration of multiple databases (32). Predictive and application-specific configurations can allow at-a-glance understanding of agronomic organizations and agronomic decision-making to see where to most optimally devote resources for higher success or efficiency.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624